Citation Nr: 0007309	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tremors.

2.  Entitlement to service connection for contracture of the 
right hand.

3.  Entitlement to service connection for generalized 
arthritis.

4.  Entitlement to separate service connection for atrophy of 
the left quadriceps muscle.

5.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1985.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran's claims were remanded by the Board for further 
development in October 1997.  The development has been 
completed and the veteran's claims are ready for review by 
the Board.

By rating action in November 1998 the veteran was granted 
service connection for a right knee disability as secondary 
to the veteran's service connected left knee disability.  
Accordingly, the claim of entitlement to service connection 
for a right knee disability is now moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran developed essential tremors of the hands 
during service.

3.  The veteran developed right ulnar neuropathy during 
service resulting in contracture of the right hand and 
fingers.

4.  The veteran's claim for service connection for 
generalized arthritis is not plausible.

5.  The veteran does not currently have atrophy of the left 
quadriceps muscles.

6.  The service-connected left knee disability is manifested 
by pain on use and limitation of flexion of the left knee 
comparable to no more than 45 degrees.

7.  The service-connected left knee disability is manifested 
by no more than moderate instability of the left knee.


CONCLUSIONS OF LAW

1.  An essential tremor disability resulted from a disease 
incurred during active service.  38 U.S.C.A. §§ 5107(b), 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A right hand contracture disability was incurred during 
active service.  38 U.S.C.A. §§ 5107(b), 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (1999).

3.  The veteran's claim for service connection for 
generalized arthritis is not well grounded.  38 U.S.C.A. 
§ 5107.

4.  The veteran does not have a current left quadriceps 
disability for which service connection may be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.

5.  The veteran's left knee disability warrants a 20 percent 
rating for other impairment of the knee including 
instability, and a separate 10 percent rating for limitation 
of motion.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or chronic manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board finds that the veteran's claims for service 
connection for tremors, for service connection for right hand 
contracture, and for service connection for left quadriceps 
atrophy, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).
 

I.  Tremor Disability

The veteran seeks service connection for tremors.  No tremors 
were noted on examination for entrance to service in July 
1973.  Service medical records first note "Parkinsonian" 
tremors in May 1981.  At that time the veteran reported that 
he had the tremors occasionally and he related the tremors to 
hypoglycemia.  Service medical records dated in May, June, 
July and August 1982, in January 1983, and in March 1984 note 
that the veteran had tremors in one or both hands.  The April 
1985 discharge examination report is silent to tremors.

Tremors were noted on an April 1989 VA outpatient treatment 
record.  VA records reveal complaints of a worsening of the 
tremors beginning in May 1993.  On VA neurology examination 
in October 1993 the veteran reported that his tremors began 
prior to his abuse of alcohol and prior to taking neuroleptic 
medications.  The VA examiners thought that the veteran had 
possible essential tremors.  An October 1994 VA outpatient 
record indicates that the veteran had hereditary essential 
tremor treated with Amantadine.  In December 1995 the 
veteran's tremors were indicated to be secondary to 
antipsychotics.  

On VA examination in January 1996 the veteran was noted to 
have had chronic alcoholism of many years' duration with 
essential tremor.  He had a reported problem with seizures 
which were thought to be secondary to his alcohol abuse.  
Electroencephalograms and a computed axial tomography (CT) 
scan of the veteran's head had been normal.  The veteran 
complained that he was tremulous.  Examination revealed 
sustained tremor of both hands.  The diagnoses included 
familial essential tremor.

The veteran appeared before a hearing officer at the RO in 
July 1996.  The veteran testified that he first experienced 
unsteadiness in his right hand in 1979.  Since he was left-
handed he did not think much about it.  Over the years the 
tremor increased, spreading to his left hand.  The veteran 
stated that he had had the tremors ever since service.  He 
testified that doctors had ruled out Parkinson's Disease and 
multiple sclerosis.

The veteran was afforded a VA examination in April 1998.  The 
veteran reported that his tremor began in his right hand in 
1979.  By 1981 or 1982 the tremor involved both upper limbs 
and had increased in severity over time until it included his 
head, where it caused a side-to-side movement.  The veteran 
reported that his father had had such tremors.  The examiner 
observed the veteran to have an action tremor in the upper 
extremities.  The tremor was primarily distal and involved 
flexion and extension at the wrist, metacarpophalangeal 
joints.  The veteran also displayed a side-to-side head 
tremor.  The examiner noted that the veteran appeared to have 
the beginning of an essential tremor with a positive family 
history.  The examiner stated that the veteran's tremor was 
the result of a genetically determined autosomal dominant 
disorder which was neither caused nor aggravated by service.  
Its course and evolution had been typical.  The latter day 
involvement of the veteran's head represented only a 
component of that particular disorder.  

Initially, the Board notes that the medical evidence suggests 
that the veteran's tremor disorder is hereditary in nature.  
The regulations provide that "[c]ongenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation."  38 C.F.R. § 
3.303(c).  However, the General Counsel of VA has held that 
service connection may be granted for hereditary diseases 
which first manifest themselves during service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  In a separate opinion, the 
General Counsel found that service-connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin.  VAOPGCPREC 67-90 (O.G.C. Prec. 67-90). 

While the April 1998 VA examiner stated that the veteran's 
tremor was the result of a genetically determined autosomal 
dominant disorder, which was neither caused nor aggravated by 
service, this does not preclude entitlement to service 
connection for a tremor disability.  The General Counsel 
opinions clearly indicate that service connection may be 
granted for diseases of hereditary origin which first 
manifest themselves during service.  In this case the veteran 
was not found to have tremors on examination for entry into 
service.  Nor do the service medical records show that the 
veteran experienced tremors during his first seven years of 
service.  Since the evidence clearly shows that the veteran 
developed a disease (his tremor disability) during service, 
and since the law provides that service connection is in 
order for diseases that are incurred during service, even if 
hereditary in nature, the Board finds that service connection 
for tremors is warranted.

II.  Right Hand Contracture

The veteran seeks service connection for contracture of the 
right hand.  At his July 1996 RO hearing the veteran 
testified that he first experienced contracture of his right 
little finger in service.  Then gradually the right ring 
finger also contracted beside the little finger.  The veteran 
stated that since service the contracture of his right 
fingers had very gradually worsened.  He reported that 
doctors had not indicated to him the likely cause of his 
right hand contractures because he had not brought the right 
hand contractures to their attention.

The service medical records first reveal that the veteran had 
right hand contracture in January 1982.  At that time he had 
been in service for more than eight years.  When examined in 
June 1982 he was noted to have significant contracture of the 
fourth and fifth digits of the right hand.  There was also 
general ulnar deviation of the second through fifth digits of 
the right hand with extension of the fingers.  The assessment 
included flexural contracture of the fourth and fifth digits 
of the right hand, with generalized decreased motor strength 
of the right hand of unknown etiology.  A January 1983 
service medical record indicates that the veteran's right 
hand was contracted slightly.

A September 1990 VA outpatient record indicates that the 
veteran did not have full use of his right fourth and fifth 
fingers.

On VA examination in April 1998 the veteran reported that he 
had contracture of the ring and small fingers of the right 
hand.  This did not bother him except if someone attempted to 
pull the fingers, especially the fifth, out into extension.  
The veteran reported morning numbness of the right fingers.  
He denied weakness in the right hand.  He said that he 
habitually slept with his right elbow bent which caused him 
to have tingling in the fingers of the hand or the sense that 
"they belonged to someone else."  The examiner noted that 
the abductors and adductors of the intrinsic right hand 
muscles supplied by the ulnar nerve were weak and somewhat 
thinned.  The degree of weakness in those muscles was 4-/5.  
Attempting to manipulate the fingers by extending them fully 
caused the veteran to complain of discomfort.  In the natural 
resting position there was contracture of flexion at the 
right metacarpophalangeal joints.  There was also a lesser 
degree of flexion of the proximal interphalangeal joints.  
There was a partial degree of excavation by atrophy of the 
ulnar side of the right hand and also some smallness of the 
thenar eminence.  There was no other significant weakness in 
the right upper limb.  The degree of intrinsic right hand 
weakness varied from 3+ to 4/5, and to some extent depended 
upon the veteran's cooperation.  Even though the manipulation 
of the fingers was painful, it was possible, and no joint was 
ankylosed.  The examiner stated that the contracture of the 
right fourth and fifth fingers appeared to be a consequence 
of loss of the lumbrical function of the right hand owing to 
ulnar neuropathy.  The muscle smallness in the right hand was 
the direct result of the associated neuropathy.  
Electromyogram and nerve conduction studies affirmed a 
compressive neuropathy at the (right) elbow.  The examiner 
stated that the veteran appeared to have had a tardy ulnar 
palsy since his days in military service.  He stated that it 
was a condition which the ulnar nerve undergoes compression 
at the elbow for a variety of reasons.

Since the veteran was not noted to have contracture of the 
right hand when examined for entry to service, the veteran is 
presumed to have had a normal right hand prior to service.  
38 C.F.R. § 3.304(b).  Contracture of the right fourth and 
fifth fingers was noted on several occasions during service.  
The April 1998 VA examiner confirmed that the veteran 
currently has contracture of the right fourth and fifth 
fingers due to right ulnar neuropathy.  Furthermore, the VA 
examiner noted that it appeared that the veteran had had the 
right hand contracture since service.  Since the evidence of 
record confirms that the veteran developed right ulnar 
neuropathy during service, resulting in a right hand 
contracture disability, service connection for contracture of 
the right hand is warranted.

III.  Generalized Arthritis

The veteran claims that he is entitled to service connection 
for generalized arthritis.  At his July 1996 hearing the 
veteran claimed that arthritis was diagnosed in 1983 as a 
result of a positive blood test for rheumatoid factor.  The 
veteran reported that no one had told him that he had 
rheumatoid arthritis since that time.  The veteran stated 
that he had pain in all of his joints.

A May 1981 service medical record indicates that the veteran 
had a positive rheumatoid factor.  This record notes that the 
veteran had only mild changes of the knee.  The diagnoses 
included arthritis.  X-rays of the knees performed in March 
1984 revealed osteochondritis dissecans of the left knee.  X-
rays of the spine in March 1984 were noted to be normal.  The 
service medical records, including the April 1985 discharge 
examination report make no reference to generalized 
arthritis.

The veteran received inpatient treatment at a VA hospital in 
January and February 1988 for alcoholism.  The discharge 
examination report includes a diagnosis of arthritis of the 
lumbar spine.  The Board notes that a description of the x-
rays contained in that report does not note arthritis of the 
lumbar spine.  

On VA examination in January 1996 the veteran was noted to 
have degenerative joint disease of the knees.  X-rays of the 
veteran's hips were normal.

The veteran was again seen at a VA facility in January 1996 
for a rheumatology examination.  The veteran was noted to 
have mild degenerative joint disease of the knees.

VA x-rays of the veteran's wrists in April 1998 were normal.  

The veteran was afforded a VA examination in August 1998.  
Examination of the veteran did not reveal any of the usual 
outward signs of rheumatoid arthritis.  There was no joint 
effusion or increased swelling or deviation of the joints in 
the usual rheumatoid pattern.  X-ray evidence of the joints 
of the knees, hands, and feet failed to reveal any of the 
rheumatoid pattern.  The examiner noted that since an 
erythrocyte sedimentation rate was done in 1981 at the same 
time as the rheumatoid factor test, and was noted to be low 
at three, that indicated that an inflammatory reaction was 
not active that would be consistent with rheumatoid 
arthritis.  It was the examiner's opinion that that the 
veteran's positive rheumatoid factor was not an indication 
that the veteran had rheumatoid arthritis.

While the veteran has complained of pain in all the joints 
and asserts that this pain and the positive rheumatoid factor 
test in 1981 confirms that he has generalized arthritis, as a 
layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The service medical records only show that the veteran had 
degenerative joint disease of the left knee.  While the 
veteran did have a positive rheumatoid factor noted during 
service, none of the service medical records indicated that 
the test result indicated that the veteran had generalized 
arthritis.  Nor did the remainder of the service medical 
records indicate that the veteran had generalized arthritis.  
Regardless of what a positive rheumatoid factor during 
service might represent, there has been no medical evidence 
submitted that has indicated that the veteran currently has 
generalized arthritis.  On the contrary, post service x-rays 
have only confirmed arthritis of the knees.  X-rays of the 
veteran's hands, wrists, feet, and hips, have been negative 
to arthritis.  None of the post service medical records have 
referred to generalized arthritis.  Since there is no medical 
evidence of record that the veteran currently has generalized 
arthritis, the veteran's claim for service connection for 
generalized arthritis in not well grounded and must be 
denied.


IV.  Separate Service Connection for Left Quadriceps Atrophy

The veteran claims that he is entitled to separate service 
connection for left quadriceps atrophy.  The veteran 
currently has service connection in effect for degenerative 
changes of the left knee with quadriceps atrophy.  The 
veteran asserts that the service medical records clearly 
document that he had left quadriceps atrophy during service.  
The veteran testified in July 1996 that he believed that his 
left knee quadriceps atrophy was secondary to his left knee 
condition.  

Service medical records reveal that the veteran had 
osteochondritis dissecans of the left knee.  March and 
October 1984 service medical records indicate that the 
veteran had left quadriceps atrophy, which was secondary to 
the osteochondritis dissecans of the left knee.  Service 
medical records dated from September 1980 to October 1984 
show findings of left quadriceps atrophy. 

On VA examination in January 1996 the veteran was noted to 
have decreased muscle volume in the whole left lower leg, 
including both quadriceps.

The veteran was afforded a VA neurological examination in 
April 1998.  The examiner noted that there was no apparent 
loss of muscle bulk in the lower extremities.  The examiner 
noted that weakness in the quadriceps of mild to moderate 
degree with loss of bulk, especially in the territory of the 
vastus medialis is a typical of chronic knee joint disease.  
The examiner further stated that such condition is ordinarily 
easily treated by physical therapy with progressive 
resistance exercises.  

On VA examination in May 1998 the examiner noted that the 
veteran did not appear to have any gross wasting of the left 
quadriceps muscles.  The veteran's thigh diameter, 
approximately one hand width above the left patella, was 46 
cm.  The diameter was 47 cm at the same place above the right 
patella.  Using the comparison of the two lower extremities 
as a rough guide, the examiner could not say that there was 
evidence of any quadriceps atrophy on the left.  Quad 
strength appeared to be 3-4/5.  The veteran was not able to 
hold the left leg in full extension.  The examiner suspected 
that this was due more to poor conditioning than to any kind 
of pathological process.  The examiner stated that he was 
unable to say whether quadriceps atrophy were a manifestation 
of any disease process of the veteran since he did not find 
the veteran to have left quadriceps atrophy.

The veteran was noted to have left quadriceps atrophy during 
service.  He was also noted to have atrophy of the left lower 
extremity muscles on VA examination in January 1996.  
However, he does not currently experience left quadriceps 
atrophy.  VA examiners in April 1998 and in May 1998 stated 
that the veteran does not have left quadriceps atrophy.  As 
noted above, service connection may not be granted unless 
there is a current disability.  Since the most recent medical 
evidence of record reveals that the veteran no longer has 
left quadriceps atrophy, separate service connection for that 
disability is not warranted.

V.  Increased Rating - Left knee

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a). When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  Treatment records have been obtained and the 
veteran has been afforded VA examinations.  The Board is 
satisfied that all available relevant evidence that may be 
obtained has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's left knee disability.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran seeks a rating in excess of 20 percent for his 
left knee disability.  By rating action in October 1985, the 
veteran was granted service connection and a noncompensable 
rating for history of osteochondritis dissecans of the left 
knee, effective from June 1985.  The veteran submitted his 
reopened claim for a compensable rating for his left knee 
disability in August 1995.  By rating action in August 1996 
the RO granted the veteran a 20 percent rating for his left 
knee disability effective from August 1995.

The veteran's service medical records reveal that the veteran 
experienced left knee pain.  The veteran was diagnosed as 
having osteochondritis dissecans of the left knee.

X-rays of the knees in November 1995 revealed bilateral 
degenerative arthritis.  CT scan of the knees in December 
1995 revealed patellofemoral joint narrowing, bilaterally, 
with no evidence of soft tissue mass or bony destruction.

The veteran was afforded a VA rheumatology clinic examination 
in January 1996.  The veteran complained of bilateral knee 
pain, left much worse than right.  He reported that he had 
walked with a cane since 1992.  The veteran reported morning 
stiffness of the knees.  The knee pain decreased with rest.  
He reported no history of knee trauma.  Examination revealed 
decreased range of motion of the left knee with tenderness.  
The diagnosis was mild degenerative joint disease of the 
knees.

On VA orthopedic examination in January 1996 the veteran 
reported constant pain in the left knee.  He reported he 
walked with the use of a cane in his left hand to reduce 
weight bearing on the left knee.  He wore a knee brace on 
both knees.  He demonstrated weakness in trying to straighten 
the left knee against resistance due to knee pain.  
Examination revealed the veteran to have negligible crepitus 
on passive flexion and extension of the knees.  There was 
tenderness on palpation of the infrapatellar ligament on the 
left.  There was no anteroposterior or lateral instability of 
the left knee.  McMurray's sign was negative.  The veteran 
had 105 degrees of left knee flexion.  The diagnoses included 
left knee degenerative joint disease with limitation of 
flexion.

The veteran testified in July 1996 that while his left leg 
was not gone, it might as well have been.  He stated that he 
had to wear a Montana brace or wear double knee supports and 
use a cane, crutches or walker in order to walk.  The veteran 
reported that he had to take anti-inflammatory drugs and 
controlled substance painkillers due to his left knee 
disability.

On VA neurological examination in April 1998 the veteran 
stated that he was unable to move his lower extremities 
against resistance.  Nevertheless, he was able to stand and 
walk wearing a knee cage, which was not particularly 
supporting.

VA examination in May 1998 revealed the veteran to be wearing 
a left knee brace.  The left patella balloted easily.  The 
veteran had -5 degrees of extension and 90 degrees of 
flexion.  Past 90 degrees the veteran complained of pain and 
guarded quite a bit at that point.  There was no gross varus 
valgus instability, although stressing the joint in varus 
elicited pain.  There also appeared to be some medial and 
lateral joint line pain.  Lachman's, drawer, and McMurray's 
tests of the left knee were all negative.  The diagnoses 
included history of degenerative disease of the left knee.  
The examiner stated that there appeared to be some weakened 
movement, instability, excess fatigability and incoordination 
in the left knee.  The examiner also noted that the veteran 
reported flare-ups of left knee pain.  The examiner believed 
that there would be additional limits on functional ability 
during flare-ups.  The examiner noted that he was unable to 
express how much more of a loss of additional degrees of 
limitation of motion there would be on flare-ups.  

Degenerative or traumatic arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Knee impairment, including subluxation and lateral 
instability, warrants a 10 percent rating if it is slight, a 
20 percent rating if it is moderate, or a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of extension of a knee to 5 degrees warrants a 
noncompensable evaluation, limitation of extension of a knee 
to 10 degrees warrants a 10 percent evaluation, limitation of 
extension of a knee to 15 degrees warrants a 20 percent 
evaluation, and limitation of extension of a knee to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation, limitation of 
flexion of a knee to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion of a knee to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In this case the veteran currently has a 20 percent rating in 
effect under Diagnostic Code 5257 for other impairment of the 
left knee including subluxation and instability.  An 
increased rating of 30 percent requires severe subluxation or 
instability.  While the May 1998 VA examiner stated that 
there was some instability, he noted that there was no gross 
varus valgus instability.  The examiner found that left knee 
ligament testing was unremarkable.  The veteran's left knee 
was also noted to be stable on VA examination in January 
1996.  In April 1998, he was able to stand and walk while 
wearing a knee cage that was not particularly supporting.  
Accordingly, the Board finds that the objective medical 
evidence does not show the veteran to have more than moderate 
instability/subluxation of the left knee.  Therefore, the 
veteran's left knee disability more nearly approximates the 
criteria for the current 20 percent evaluation than for a 30 
percent evaluation under Diagnostic Code 5257.  Accordingly 
an increased rating for instability and subluxation of the 
left knee under Diagnostic Code 5257 is not warranted.

However, the Board must also consider whether the veteran is 
entitled to a separate 10 percent rating for arthritis with 
limitation of motion of the left knee.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Separate compensable 
ratings may me granted for arthritis and instability of the 
knee.  See VAOPGCPREC 23-97.

In this case the veteran has been noted to have full 
extension of the left knee.  Accordingly, he does not meet 
the criteria for a separate compensable rating for limitation 
of extension of the left knee.

However, the veteran has been shown to have limitation of 
flexion of the left knee to 90 degrees.  A 10 percent rating 
for limitation of flexion of the knee requires that flexion 
be limited to 45 degrees.  However, the April 1998 VA 
examiner stated that the veteran experienced flare-ups of the 
left knee resulting in functional impairment of the left 
knee.  The VA examiner was unable to express how much more of 
a loss of additional degrees of limitation of motion there 
would be on flare-ups.  However, the Board has considered the 
provisions of 38 C.F.R. § § 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995) concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, to include 
functional impairment on repeated use and during flare-ups.  
Since the veteran does have limitation of flexion of the left 
knee, since he has complained of constant pain and disability 
of the left knee, and since a VA examiner has confirmed that 
the veteran experiences additional disability on flare-ups, 
the Board finds that a separate 10 percent rating for 
limitation of flexion of the left knee is warranted when pain 
and functional loss on flare-ups is taken into account.  Even 
when considering functional loss due to pain, the Board does 
not find clinical demonstration of disability comparable to 
limitation of flexion to 30 degrees, as is required for a 20 
percent for limitation of flexion of the left knee.  As such, 
the veteran is not entitled to a rating in excess of 10 
percent for limitation of flexion of the left knee even when 
pain and functional loss are taken into account.


ORDER

Entitlement to service connection for tremors is granted.

Entitlement to service connection for contracture of the 
right hand is granted.

Entitlement to service connection for generalized arthritis 
is denied.

Entitlement to separate service connection for atrophy of the 
left quadriceps muscle is denied.

Separate ratings of 20 percent and 10 percent are granted for 
the distinct components of the veteran's service-connected 
left knee disability, of instability and arthritis with 
limitation of motion, subject to the legal criteria governing 
the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

